UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04049 DWS Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofDecember 31, 2011(Unaudited) DWS Global Inflation Fund Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 0.1% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $230,565) Asset-Backed 1.4% Credit Card Receivables 0.4% Discover Card Master Trust, "A2", Series 2007-A2, 0.886% *, 6/15/2015 Home Equity Loans 1.0% Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.418% *, 1/15/2037 Novastar Home Equity Loan, "M3", Series 2004-3, 1.344% *, 12/25/2034 Total Asset-Backed (Cost $3,549,337) Collateralized Mortgage Obligations 1.1% Federal National Mortgage Association: "FJ", Series 2003-45, 1.77% *, 6/25/2033 "SA", Series 2003-30, Interest Only, 7.356% ***, 10/25/2017 "MS", Series 2007-97, 14.128% *, 12/25/2031 Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.744% *, 2/25/2034 Total Collateralized Mortgage Obligations (Cost $2,800,740) Government & Agency Obligations 86.6% U.S. Treasury Obligations U.S. Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 (a) 2.125%, 2/15/2040 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.5%, 4/15/2015 0.625%, 4/15/2013 (a) 0.625%, 7/15/2021 1.125%, 1/15/2021 1.25%, 4/15/2014 1.375%, 7/15/2018 1.375%, 1/15/2020 1.625%, 1/15/2018 (a) U.S. Treasury Note, 0.375%, 11/15/2014 (a) Total Government & Agency Obligations (Cost $206,686,984) Short-Term U.S. Treasury Obligations 4.9% U.S. Treasury Bills: 0.087% **, 7/26/2012 (b) 0.01% **, 3/8/2012 (c) 0.07% **, 5/31/2012 (b) 0.09% **, 9/20/2012 (b) 0.094% **, 8/23/2012 (b) Total Short-Term U.S. Treasury Obligations (Cost $12,367,942) Shares Value ($) Common Stocks 1.2% Financials American Capital Agency Corp. (REIT) (a) American Capital Mortgage Investment Corp. Total Common Stocks (Cost $3,198,775) Contracts Value ($) Put Options Purchased 0.0% 90 Day Eurodollar Future, Expiration Date 3/19/2012, Strike Price $99.25(Cost $44,375) Shares Value ($) Securities Lending Collateral 13.4% Daily Assets Fund Institutional, 0.18% (d) (e) (Cost $33,757,502) Cash Equivalents 3.2% Central Cash Management Fund, 0.07% (d) (Cost $8,083,511) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $270,719,731) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2011. ** Annualized yield at time of purchase; not a coupon rate. *** These securities are shown at their current rate as of December 31, 2011. † The cost for federal income tax purposes was $271,097,423.At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $11,093,251.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,714,145and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $620,894. (a) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2011 amounted to $32,892,009, which is 13.0% of net assets. (b) At December 31, 2011, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (c) At December 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REIT: Real Estate Investment Trust At December 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Australian Treasury Bond AUD 3/15/2012 14 10 Year Japanese Government Bond JPY 3/9/2012 3 Federal Republic of Germany Euro-Bund EUR 3/8/2012 54 United Kingdom Long Gilt Bond GBP 3/28/2012 30 Total unrealized appreciation At December 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Canadian Government Bond CAD 3/21/2012 61 ) 10 Year U.S. Treasury Note USD 3/21/2012 ) 2 Year U.S. Treasury Note USD 3/30/2012 ) Federal Republic of Germany Euro-Schatz EUR 3/8/2012 22 ) Ultra Long U.S. Treasury Bond USD 3/21/2012 2 ) Total unrealized depreciation ) At December 31, 2011, open written options contracts were as follows: Written Options Contract Amount Expiration Date Strike Price ($) Value ($) (f) Put Options 90 Day Eurodollar Future(Premiums received $25,625) 3/19/2012 (f) Unrealized appreciation at December 31, 2011 was $9,375. At December 31, 2011, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (g) Long Positions 1/24/2012 0.23% Dow Jones-UBS Commodity Index 3 Month Forward 1/24/2012 0.25% Dow Jones-UBS Commodity Index 3 Month Forward 1/24/2012 0.34% Merrill Lynch Commodity Index eXtra LDA Excess Return Index 1/24/2012 0.46% JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index 1/24/2012 0.43% Goldman Dow Jones-UBS Commodity Excess Return E95 Strategy 1/24/2012 0.44% Citi Cubes Dow Jones-UBS Weighted Index 1/24/2012 0.1% UBS Basket 1/24/2012 0.45% Merrill Lynch Backwardation Momentum Long Only Excess Return Index 1/24/2012 0.48% Commodity Strategy 1500 Index 1/24/2012 0.45% Barclays Capital Pure Beta DowJones-UBS Excess Return Index Short Positions 1/24/2012 0.08% Dow Jones-UBS Commodity Index 1/24/2012 0.0% Dow Jones-UBS Commodity Index 1/24/2012 0.0% Dow Jones-UBS Commodity Index Total net unrealized depreciation (g) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At December 31, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 6/9/2010 6/1/2012 5 % Citi Global Interest Rate Strategy Index ) — ) Counterparties: 1 Merrill Lynch & Co., Inc 2 BNP Paribas 3 JPMorgan Chase Securities, Inc. 4 The Goldman Sachs & Co. 5 Citigroup, Inc. 6 UBS AG 7 Barclays Bank PLC At December 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 1/20/2012 UBS AG USD CHF 1/20/2012 UBS AG USD JPY 1/20/2012 UBS AG USD NOK 1/20/2012 UBS AG USD NZD 1/20/2012 UBS AG USD SEK 1/20/2012 UBS AG EUR USD 1/20/2012 UBS AG NOK USD 1/20/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD GBP 1/20/2012 ) UBS AG AUD USD 1/20/2012 ) UBS AG CAD USD 1/20/2012 ) UBS AG GBP USD 1/20/2012 ) UBS AG JPY USD 1/20/2012 ) UBS AG NZD USD 1/20/2012 ) UBS AG SEK USD 1/20/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar Investment in Subsidiary The Fund may seek exposure to the commodities markets by investing a portion of its assets in a wholly owned subsidiary organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments such as swaps and futures contracts. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. As of December 31, 2011, the Fund held $12,545,124 in the Subsidiary, representing 5.0% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Fixed Income Investments(h) Mortgage-Backed Securities Pass-Throughs $
